Citation Nr: 0843281	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-14 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a nerve disorder (to 
include a psychiatric disorder other than post-traumatic 
stress disorder) claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970, including combat service in the Republic of 
Vietnam, and from April 1977 to August 1982.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim of 
entitlement to service connection for a nerve disorder.

In April 2007, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

During the hearing, the veteran raised claims for service 
connection for a prostate condition and a respiratory 
condition, both claimed as due to Agent Orange exposure.  
These matters are referred to the RO for initial 
consideration.  


FINDING OF FACT

A nerve disorder was not present until many years after 
service, and is not related to disease or injury in service, 
including exposure to herbicides such as Agent Orange.  


CONCLUSION OF LAW

A nerve disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(2)(6)(ii), 3.309(e) 
(2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO has obtained 
service treatment records and VA treatment records.  Further, 
the veteran submitted written statements in support of his 
claim, and he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge in April 2007.  

A specific VA medical examination relevant to the veteran's 
claim for entitlement to service connection for a nerve 
condition was not conducted.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, no evidence of the 
disorder for many years after separation, and no competent 
evidence of a nexus between service and the veteran's claim, 
a remand for a VA examination would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determinations as 
to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection for a Nerve Disorder

The Board notes that the veteran has previously established 
service connection for post-traumatic stress disorder, rated 
as 100 percent disabling.  The veteran asserts that 
presumptive service connection is warranted for a separate 
nerve disorder because he served in Vietnam and is thus 
presumed exposed to herbicides, and in particular, Agent 
Orange.  With regard to his exposure, he reports that he was 
exposed to Agent Orange through "aerosol spray" that was 
used in Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
cancers is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including acute and 
subacute peripheral neuropathy, will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records are negative for a nerve disorder and 
the veteran does not contend otherwise.  Further, because 
there is no evidence or assertion that he veteran was 
diagnosed as having a nerve disorder within one year of his 
discharge from active duty, presumptive service connection as 
a chronic disease is not warranted under 38 C.F.R. 
§ 3.309(a).  In addition, although the veteran served in the 
Republic of Vietnam while on active duty, presumptive service 
connection is not available under 38 C.F.R. § 3.309(e) for 
the claimed disorder.  The Board notes that the veteran has 
not been diagnosed as having acute or subacute peripheral 
neuropathy.  Although VA treatment records dated in March and 
April 2005 reflect that he has radicular pain in the C5, 6, 7 
dermatome extending to the right hand plus carpal tunnel 
syndrome, no type of nerve disorder other than acute and 
subacute peripheral neuropathy may be presumed to be due to 
herbicides.  In this regard, the Board notes that the 
Secretary recently reiterated that there is no positive 
association between exposure to herbicides and any condition 
for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32395 (Jun. 12, 2007).  Thus, in the absence of any 
medical evidence linking a nerve disorder to service, service 
connection is not otherwise warranted for this claimed 
disability.  Stefl, 21 Vet. App. at 120.

In reaching this determination, the Board does not question 
the veteran's sincerity that he incurred this disorder due to 
service, and specifically, as a consequence of his in-service 
exposure to Agent Orange.  As a lay person, however, he is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 
520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Since the veteran is not professionally qualified to 
offer a diagnosis or suggest a possible medical etiology, the 
Board finds that the preponderance of the evidence is against 
the claim service connection must be denied for a nerve 
disorder.


ORDER

Service connection for a nerve disorder is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


